DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (filed 2/16/2021, pages 6-7) have been fully considered and are persuasive.  Accordingly, the 103 rejections of clams 1-7 and 22 (as detailed in the office action dated 11/25/2020) and the 102 rejection of claim 21 (as detailed in the office action dated 11/25/2020)  have been withdrawn by examiner.
  Election/Restrictions
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance/Examiner’s Comments
Claims 8-12, 14-20, and 23-31 are allowable.
Specifically regarding the allowability of amended independent claim 8:  The prior art of record does not disclose or suggest an optical device comprising “removal of the bias voltage causes the mobile oxygen vacancy concentration in the metal oxide film to become substantially uniform, thereby increasing the transmittance of the metal oxide film at the at least one wavelength of light”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 23-27 are allowable due to pendency on amended independent claim 8.
Specifically regarding the allowability of amended independent claim 9:  The prior art of record does not disclose or suggest an optical device comprising “the bias voltage causes an increase in the mobile oxygen vacancy concentration by electrochemically pumping oxygen ions out of the metal oxide film and through the second electrode; and the increase in the mobile oxygen vacancy concentration increasing the transmittance of the optical device at the at least one wavelength of light”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 10 and 28-31 are allowable due to pendency on amended independent claim 9.
Specifically regarding the allowability of amended independent claim 11:  The prior art of record does not disclose or suggest a method comprising “the bias voltage causes an increase in the mobile oxygen vacancy concentration by electrochemically  the increase in the mobile oxygen vacancy concentration increasing the transmittance of the optical device at the at least one wavelength of light”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 12 and 14-20 are allowable due to pendency on amended independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (US 2017/0309852), Yamazaki et al. (US 2017/0186829), and Toyotaka et al. (US 2017/0186777) are cited to show similar optical devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872